DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim language “wherein the intermediate parts extend axially in an alternating manner when viewed circumferentially 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “intermediate parts, each intermediate part being axially delimited at a first end by a respective bridge between each intermediate part and a respective middle part and at a second end by a respective lateral part, wherein the intermediate parts extend axially in an alternating manner when viewed circumferentially and wherein the intermediate parts have a constant width for a 
Claims 2-12 are indefinite by dependence on claim 2. 

Regarding claim 6, it is unclear how each intermediate part has a voids volume ratio if it is not intended to be a region in the tread and is instead referring to raised elements. Further clarification is requested as to what constitutes the intermediate parts. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski (WO 2014/001378, see English equivalent US 2015/0165832) (of record), Markow (US 4,111,249) (of record), Travers (US 3,237,669) (of record), and Otsuji (US 2010/0300588) (of record).



    PNG
    media_image1.png
    739
    496
    media_image1.png
    Greyscale

Orlowski further discloses that the middle part comprises a radially outer surface having, in a meridian plane, a meridian profile having a midpoint and a radius of curvature at its midpoint, and each said lateral part comprising a radially outer surface having a meridian profile having a midpoint and a radius of curvature at its midpoint, wherein the meridian profile of the radially outer surface of each said 

    PNG
    media_image2.png
    656
    584
    media_image2.png
    Greyscale

However, Orlowski does not expressly disclose a tread pattern. 


    PNG
    media_image3.png
    615
    519
    media_image3.png
    Greyscale


However, modified Orlowski does not expressly disclose that at a high pressure the radially outer surface of the middle part of middle width is fully in contact with the ground and the radially outer surfaces of the lateral parts of lateral width are not in contact with the ground, or that at a low pressure, the radially outer surfaces of the middle part of middle width and of the lateral parts of lateral width are fully in contact with the ground.

The examiner notes that the only substantive claimed structure for the tire is: “the tread comprising raised elements separated from one another at least in part by grooves running radially towards an outside from a bottom surface as far as the tread surface over a radial height at least equal to 30 mm and at most equal to a radial thickness of the tread”; “each intermediate part being axially delimited at a first end by a respective bridge between each intermediate part and a respective middle part and at a second end by a respective lateral part, wherein the intermediate parts extend axially in an alternating manner when viewed circumferentially and wherein the intermediate parts have a constant width for a first axial length and taper in a narrowing manner towards each lateral part”; “wherein the meridian profile of the radially outer surface of each said lateral part is radially on an inside of the meridian . 

Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski (WO 2014/001378, see English equivalent US 2015/0165832) (of record), Markow (US 4,111,249) (of record), Travers (US 3,237,669) (of record), and Otsuji (US 2010/0300588) (of record) as applied to claim 1 above, and further in view of Nguyen et al. (US 2006/00118220) (of record).

Regarding claims 2-3 and 8, modified Orlowski does not expressly discloses that the radius of curvature at the midpoint of the meridian profile of the radially outer surface of the middle part is at least equal to the radius of curvature at the midpoint of the meridian profile of the radially outer surface of each said lateral part, that the radius of curvature at the midpoint of the meridian profile of the radially 
Nguyen teaches a pneumatic tire wherein the radius of curvature (RS) (Fig. 1: R3) at the midpoint of the meridian profile of the radially outer surface of each said lateral part (Fig. 1: 50) is preferably equal to 0.25 to 0.5 times the radius of curvature (Fig. 1: R2) of a second region (Fig. 1: 48) ([0034]), wherein the radius of curvature (Fig. 1: R2) of a second region (Fig. 1: 48) is equal to 0.2 to 0.5 times the radius of curvature (RC) (Fig. 1: R1) of the first region (Fig. 1: 46) ([0034]), and in this manner the differing radii of curvature can preserve the wear balance of the tire ([0034]). In other words, the radius of curvature (RS) (Fig. 1: R3) is in the range of 0.05 to 0.25 times the radius of curvature (RC) (Fig. 1: R1), or alternatively the radius of curvature (RC) (Fig. 1: R1) is 20 to 4 times the radius of curvature (RS) (Fig. 1: R3). Accordingly, having the radius of curvature (RC) (Fig. 1: R1) at the midpoint of the meridian profile of the radially outer surface of the middle part in the range of 4 to 20 times the radius of curvature (RS) (Fig. 1: R3) at the midpoint of the meridian profile of the radially outer surface of each said lateral part overlaps with all of the claimed ranges of at least equal to 1.2 times, at least equal to 1.1 times and at least equal to the radius of curvature (RS) at the midpoint of the meridian profile of the radially outer surface of each said lateral part. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the relationship of the radius of curvature (RC) at the midpoint of the meridian profile of the radially outer surface of the middle part the radius of curvature (RS) at the midpoint of the meridian profile of the radially outer surface of each said lateral part. Even though Nguyen does not teach an agricultural tire, Nguyen is silent as to the intended use and type .

Claims 4-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski (WO 2014/001378, see English equivalent US 2015/0165832) (of record), Markow (US 4,111,249) (of record), Travers (US 3,237,669) (of record), and Otsuji (US 2010/0300588) (of record) as applied to claim 1 above, and further in view of Rolland et al. (US 2013/0284335) (of record).

Regarding claims 4-6 and 9-10, modified Orlowski does not expressly disclose that the middle part has a middle voids volume ratio (TEC), that each said lateral part has a lateral voids volume ratio (TES), or that each said intermediate part has an intermediate voids volume ratio (TEI). 
Rolland teaches that an important parameter regarding wet traction is void volume ratio (VVR) ([0048]). This parameter measures the tread's ability to evacuate or communicate water or other matter away from the contact patch once the matter has entered the network of grooves or other voids of the tread ([0048]). If the VVR is too high, then the tread rigidity can be compromised which leads to increased rolling resistance and tread wear ([0048]). If too little VVR is present, then the water or other matter cannot be effectively removed from the contact patch quick enough, which can lead to a decreased wet traction performance and an increased probability of hydroplaning ([0048]). In other words, the voids C), a lateral voids volume ratio (TES), or an intermediate voids volume ratio (TEI), it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said respective voids volume ratios. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the middle voids volume ratio (TEC) in a range of at most equal to 20% and thereby 30%, the lateral voids volume ratio (TES) in a range of at least equal to 60% and thereby at least equal to 50%, or the intermediate voids volume ratio (TEI) in a range of at least equal to 60% and thereby at least equal to 50%. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Orlowski in order to optimize the middle voids volume ratio (TEC), lateral voids volume ratio (TES), and intermediate voids volume ratio (TEI) so as to effectively remove water or other matter from the contact patch quickly, improve wet traction performance, decrease the probability of hydroplaning, and decrease rolling resistance and tread wear, as taught by Rolland. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski (WO 2014/001378, see English equivalent US 2015/0165832) (of record), Markow (US 4,111,249) (of record), Travers (US 3,237,669) (of record), and Otsuji (US 2010/0300588) (of record) as applied to claim 1 above, and further in view of Ikuta (US 2016/0101653) (of record).

Regarding claim 7, modified Orlowski discloses the raised elements of the middle part and of each said lateral part extending radially outwards from the bottom surface out to the tread surface over a radial height, as discussed above in claim 1. However, modified Orlowski does not expressly disclose that any 
Ikuta teaches a tire tread (Figs. 1-2: 16) comprising a middle part (Figs. 1-2: 20) and two lateral parts (Figs. 1-2: 26), and raised elements (Fig. 2: 20, 26) between grooves (Fig. 2: 18, 22) in each middle and lateral parts, wherein the middle part (Figs. 1-2: 20) comprises a first elastomer compound (Figs. 1-2: 30, 31, 32) extending radially towards the inside from the radially outer surface over a radial distance equal to the radial height of the raised elements in the middle part which overlaps with the claimed range of at least equal to 0.5 times and at most equal to 1 times ([0021]), and the lateral parts (Figs. 1-2: 26) comprises a second elastomer compound (Figs. 1-2: 30, 31, 36) extending radially towards the inside from the radially outer surface over a radial distance equal to the radial height of the raised elements in the lateral parts which overlaps with the claimed range of at least equal to 0.5 times and at most equal to 1 times ([0021]). Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the aforementioned radial distances. Ikuta further teaches that providing different rubber compounds in the different regions of the tread so as to pierce through the tread (Fig. 2: 16) and extend from the tread surface (Fig. 2: 16A) as far as the cushioning rubber layer (Fig. 2: 14) enables any insufficiency in the non-vulcanized cushioning rubber layer (Fig. 2: 14) to be supplemented, which enables gaps to be suppressed from occurring between the cushioning rubber layer (Fig. 2: 14) and the tire frame member (Fig. 2: 12), and between the cushioning rubber layer (Fig. 2: 14) and the tread (Fig. 2: 16), and enables the bonding properties of the tire frame member (Fig. 2: 12) and the tread (Fig. 2: 14) to be improved ([0042]). Although Ikuta teaches . 

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. 
On pages 8-10 of the Remarks, Applicant provides explanation as to the uses of an agricultural tire, as well as arguing that the structure of the tread as claimed is not disclosed in the prior art. Applicant further describes the claimed structure of the tread and argues that the tread pattern expressly recited in claim 1 is not disclosed in the cited references. The examiner refers to the detailed rejection above. 
On page 11 of the Remarks, Applicant argues that Orlowski is silent as to the lug pattern and that there is no reason to modify Orlowski to provide respective middle lugs defined axially by circumferential grooves and circumferentially by axial grooves, one of the axial grooves is arc-shaped having respective arc ends corresponding to the middle width and an other of the axial grooves is arc-shaped having respective arc ends less than the middle width because the required road contact would be affected. The examiner does not find this argument to be persuasive. As discussed in the detailed rejection above, because Orlowski is silent as to the tread pattern, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Orlowski with a known tread pattern 
On page 10 of the Remarks, Applicant argues that “[i]n the Office action the Examiner has added labels to Orlowski” but “such labels and relationships are only present in the present disclosure” and thus “the Examiner is relying on hindsight reconstruction because the lateral part, intermediate part, and middle part are only disclosed in the present Application”. Applicant further argues that “the lateral part, intermediate part, and middle part relate to the tread pattern, which is beyond the scope of Orlowski”.  As discussed in the detailed rejection above, the lateral, intermediate, and middle parts of the tread are not claimed with any substantive structure, they are merely regions provided within the tread and any portion of the tread that is 5% to 20% of the total width and extends axially inward from the axial end of the tread surface may be considered a lateral part, any portion that is symmetrical about an equatorial plane and having a middle width at least equal to 5% and at most equal to 25% of the total width, and any In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that Orlowski discloses the claimed regions of lateral parts, intermediate parts, and a middle part, and that in view of Travers the tread may be modified so that the intermediate parts are axially delimited at a first end by a respective bridge between each intermediate part and a respective middle part and at a second end by a respective lateral part for the advantages as discussed in the rejection above. 
On pages 10-11 of the Remarks, Applicant argues that it is always improper to rely on per se rules of obviousness and cites the Board of Appeals case Ex Parte Nakhamkin. The examiner notes that the MPEP, as well as additional USPTO guidance memoranda, are the guidance that are followed by the USPTO. Examiners are not expected to do additional legal research beyond the MPEP and guidance memoranda. The examiner has not found Ex Parte Nakhamkin to be available in the MPEP or in USPTO guidance memoranda, and therefore the examiner must rely upon the guidance currently available in the MPEP and said memoranda and not upon additionally cited case law outside said sources. Moreover, the examiner notes that while case law was relied upon (i.e. Page 4 of the 10/04/2021 Nonfinal Rejection), the rejection recited (and recites again in the rejection above) “case law holds that in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness 
On page 11 of the Remarks, Applicant argues that Travers fails to disclose at least the claimed arcuate axial grooves. The examiner refers to the detailed rejection above wherein the combination of Travers and Otsuji disclose the claimed arcuate axial grooves. Applicant further argues on page 12 of the Remarks that blocks 25, 26 or 32, 3 of Travers best correspond with the claimed intermediate parts and that they do not have a second end delimited by a respective lateral part, nor do they have a constant width for a first axial length and a taper in a narrowing manner towards each lateral part. The examiner refers to the detailed reject above as to how Travers satisfies these claim limitations. The examiner further notes that the lateral parts are merely claimed as abstract regions of the tread rather than actual structural features. The examiner further notes that the claim limitation of “a first axial length” is also not further defined by any structure features and merely requires any axial length, however small or large, to be of a constant width. 
On page 12 of the Remarks, Applicant argues that Markow discloses that more of the circumferential surface area of a tire is in contact with the road surface. In contrast, as claimed the lateral width portions are in contact with the road surface at low pressure. Applicant has not provided a citation to the portion of the reference which recites this teaching, thus the examiner is unsure what disclosure in Markow Applicant is referencing. Moreover, the claim limitation requires that “at the low pressure, the radially outer surfaces of the middle part of middle width and of the lateral parts of lateral width are fully in contact with the ground”, and Applicant is arguing that Markow teaches that more of the 
The examiner further notes that the After Final Consideration Program Request filed 12/02/2021 is an improper request as it was not a response to a final rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749